         Case 18-35702 Document 2 Filed in TXSB on 10/09/18 Page 1 of 12



                     UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION                              ENTERED
                                                                           10/09/2018
                                          )
In re:                                    )   Chapter 11
                                          )
WESTMORELAND TEXAS JEWETT COAL            )   Case No. 18-35671 (___)
COMPANY,                                  )
                                          )
                    Debtor.               )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
In re:                                    )   Chapter 11
                                          )
WESTMORELAND COAL COMPANY,                )   Case No. 18-35672 (___)
                                          )
                    Debtor.               )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
In re:                                    )   Chapter 11
                                          )
ABSALOKA COAL, LLC,                       )   Case No. 18-35673 (___)
                                          )
                    Debtor.               )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
In re:                                    )   Chapter 11
                                          )
BASIN RESOURCES, INC.,                    )   Case No. 18-35674 (___)
                                          )
                    Debtor.               )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
In re:                                    )   Chapter 11
                                          )
BUCKINGHAM COAL COMPANY, LLC,             )   Case No. 18-35675 (___)
                                          )
                    Debtor.               )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
         Case 18-35702 Document 2 Filed in TXSB on 10/09/18 Page 2 of 12



                                            )
In re:                                      )   Chapter 11
                                            )
DAKOTA WESTMORELAND                         )   Case No. 18-35676 (___)
CORPORATION,                                )
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
DARON COAL COMPANY, LLC,                    )   Case No. 18-35677 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
HARRISON RESOURCES, LLC,                    )   Case No. 18-35678 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
HAYSTACK COAL COMPANY,                      )   Case No. 18-35679 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
OXFORD CONESVILLE, LLC,                     )   Case No. 18-35680 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )




                                        2
         Case 18-35702 Document 2 Filed in TXSB on 10/09/18 Page 3 of 12



                                            )
In re:                                      )   Chapter 11
                                            )
OXFORD MINING COMPANY -                     )   Case No. 18-35681 (___)
KENTUCKY, LLC,                              )
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
OXFORD MINING COMPANY, LLC,                 )   Case No. 18-35682 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
SAN JUAN COAL COMPANY,                      )   Case No. 18-35684 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
SAN JUAN TRANSPORTATION                     )   Case No. 18-35683 (___)
COMPANY,                                    )
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
TEXAS WESTMORELAND COAL                     )   Case No. 18-35685 (___)
COMPANY,                                    )
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )




                                        3
         Case 18-35702 Document 2 Filed in TXSB on 10/09/18 Page 4 of 12



                                            )
In re:                                      )   Chapter 11
                                            )
WCC LAND HOLDING COMPANY, INC.,             )   Case No. 18-35686 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WEI-ROANOKE VALLEY, INC.,                   )   Case No. 18-35687 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTERN ENERGY COMPANY,                     )   Case No. 18-35688 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND COAL COMPANY                   )   Case No. 18-35689 (___)
ASSET CORP.,                                )
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND COAL SALES                     )   Case No. 18-35690 (___)
COMPANY, INC.,                              )
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )




                                        4
         Case 18-35702 Document 2 Filed in TXSB on 10/09/18 Page 5 of 12



                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND ENERGY SERVICES                )   Case No. 18-35691 (___)
NEW YORK, INC.,                             )
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND ENERGY SERVICES,               )   Case No. 18-35693 (___)
INC.,                                       )
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND ENERGY, LLC,                   )   Case No. 18-35694 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND KEMMERER FEE                   )   Case No. 18-35695 (___)
COAL HOLDINGS, LLC,                         )
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND KEMMERER, LLC,                 )   Case No. 18-35696 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )




                                        5
         Case 18-35702 Document 2 Filed in TXSB on 10/09/18 Page 6 of 12



                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND MINING LLC,                    )   Case No. 18-35697 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND NORTH CAROLINA                 )   Case No. 18-35698 (___)
POWER, LLC,                                 )
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND PARTNERS,                      )   Case No. 18-35700 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND POWER, INC.,                   )   Case No. 18-35701 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND RESOURCE                       )   Case No. 18-35702 (___)
PARTNERS, LP,                               )
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )




                                        6
         Case 18-35702 Document 2 Filed in TXSB on 10/09/18 Page 7 of 12



                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND RESOURCES GP, LLC,             )   Case No. 18-35703 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. 77-069545                      )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND RESOURCES, INC.,               )   Case No. 18-35704 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND SAN JUAN                       )   Case No. 18-35705 (___)
HOLDINGS, INC.,                             )
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND SAN JUAN, LLC,                 )   Case No. 18-35706 (___)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
WESTMORELAND SAVAGE                         )   Case No. 18-35707 (___)
CORPORATION,                                )
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )




                                        7
              Case 18-35702 Document 2 Filed in TXSB on 10/09/18 Page 8 of 12



                                                           )
    In re:                                                 )    Chapter 11
                                                           )
    WESTMORELAND-ROANOKE VALLEY,                           )    Case No. 18-35708 (___)
    LP,                                                    )
                                                           )
                            Debtor.                        )
                                                           )
    Tax I.D. No. XX-XXXXXXX                                )
                                                           )
    In re:                                                 )    Chapter 11
                                                           )
    WRI PARTNERS, INC.,                                    )    Case No. 18-35709 (___)
                                                           )
                            Debtor.                        )
                                                           )
    Tax I.D. No. XX-XXXXXXX                                )     Re: Docket No. 19

                                  ORDER DIRECTING JOINT
                            ADMINISTRATION OF CHAPTER 11 CASES
                                           (Docket No. 18)

             Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”) directing the joint administration

of the Debtors’ chapter 11 cases for procedural purposes only, as more fully set forth in the Motion;

and upon the First Day Declaration; and this Court having jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334; and that this Court may enter a final order consistent with Article III

of the United States Constitution; and this Court having found that venue of this proceeding and

the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the relief requested in the Motion is in the best interests of the Debtors’ estates, their

creditors, and other parties in interest; and this Court having found that the Debtors’ notice of the

Motion and opportunity for a hearing on the Motion were appropriate under the circumstances and



1
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
      The terms “WLB Debtors” and “WMLP Debtors” shall have the meanings ascribed to them in the First Day
      Declaration.


                                                       8
         Case 18-35702 Document 2 Filed in TXSB on 10/09/18 Page 9 of 12



no other notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by the Court under Case No. 18-35672 (__). Additionally,

the following checked items are ordered:

            a.  One disclosure statement and plan of reorganization may be filed for all cases
               by any plan proponent.

            b.  Parties may request joint hearings on matters pending in any of the jointly
               administered cases.

            c.  Other: See below.

       3.      The caption of the jointly administered cases should read as follows:




                                                 9
             Case 18-35702 Document 2 Filed in TXSB on 10/09/18 Page 10 of 12



                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                                         )
    In re:                                                               )    Chapter 11
                                                                         )
    WESTMORELAND COAL COMPANY, et al.,1                                  )    Case No. 18-35672 (___)
                                                                         )
                               Debtors.                                  )    (Jointly Administered)
                                                                         )
1
      Due to the large number of debtors in these chapter 11 cases, for which joint administration has been requested,
      a complete list of the debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ proposed
      claims and noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland. Westmoreland
      Coal Company’s service address for the purposes of these chapter 11 cases is 9540 South Maroon Circle, Suite
      300, Englewood, Colorado 80112.

             5.     The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

             6.     A docket entry, substantially similar to the following, shall be entered on the docket

of each of the Debtors, other than Westmoreland Coal Company, to reflect the joint administration

of these chapter 11 cases:

                    An order has been entered in accordance with Rule 1015(b) of the
                    Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                    Local Rules of Bankruptcy Practice and Procedure of the United
                    States Bankruptcy Court for the Southern District of Texas directing
                    joint administration for procedural purposes only of the chapter 11
                    cases of: Westmoreland Texas Jewett Coal Company, Case
                    No. 18-35671; Westmoreland Coal Company, Case No. 18-35672;
                    Absaloka Coal, LLC, Case No. 18-35673; Basin Resources, Inc.,
                    Case No. 18-35674; Buckingham Coal Company, LLC, Case
                    No. 18-35675; Dakota Westmoreland Corp., Case No. 18-35676;
                    Daron Coal Company, LLC, Case No. 18-35677; Harrison
                    Resources, LLC, Case No. 18-35678; Haystack Coal Company,
                    Case No. 18-35679; Oxford Conesville, LLC, Case No. 18-35680;
                    Oxford Mining Company - Kentucky, LLC, Case No. 18-35681;
                    Oxford Mining Company, LLC, Case No. 18-35682; San Juan Coal
                    Company, Case No. 18-35684; San Juan Transportation Company,
                    Case No. 18-35683; Texas Westmoreland Coal Company, Case
                    No. 18-35685; WCC Land Holding Company, Inc., Case
                    No. 18-35686; WEI-Roanoke Valley, Inc., Case No. 18-35687;

                                                              10
        Case 18-35702 Document 2 Filed in TXSB on 10/09/18 Page 11 of 12



               Western Energy Company, Case No. 18-35688; Westmoreland Coal
               Company Asset Corp., Case No. 18-35689; Westmoreland Coal
               Sales Company, Inc., Case No. 18-35690; Westmoreland Energy
               Services New York, Inc., Case No. 18-35691; Westmoreland
               Energy Services, Inc., Case No. 18-35963; Westmoreland Energy,
               LLC, Case No. 18-35694; Westmoreland Kemmerer Fee Coal
               Holdings, LLC, Case No. 18-35695; Westmoreland Kemmerer,
               LLC, Case No. 18-35696; Westmoreland Mining LLC, Case
               No. 18-35697; Westmoreland North Carolina Power, LLC, Case
               No. 18-35698; Westmoreland Partners, Case No. 18-35700;
               Westmoreland Power, Inc., Case No. 18-35701; Westmoreland
               Resource Partners, LP, Case No. 18-35702; Westmoreland
               Resources GP, LLC, Case No. 18-35703; Westmoreland Resources,
               Inc., Case No. 18-35704; Westmoreland San Juan Holdings, Inc.,
               Case No. 18-35705; Westmoreland San Juan, LLC, Case
               No. 18-35706; Westmoreland Savage Corporation, Case
               No. 18-35707; Westmoreland-Roanoke Valley, LP, Case
               No. 18-35708; and WRI Partners, Inc., Case No. 18-35709. The
               docket in Case No. 18-35672 (__) should be consulted for all
               matters affecting this case. All further pleadings and other papers
               shall be filed in and all further docket entries shall be made in
               Case No. 18-35672 (__).

       7.      The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

for the Southern District of Texas shall keep, one consolidated docket, one file, and one

consolidated service list for these chapter 11 cases.

       8.      The Debtors are authorized to file monthly operating reports on a consolidated

basis, but shall track and break out income and disbursements on a debtor-by-debtor basis.

       9.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases, and this

Order shall be without prejudice to the rights of the Debtors to seek entry of an Order substantively

consolidating their respective cases.

       10.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                 11
        Case 18-35702 Document 2 Filed in TXSB on 10/09/18 Page 12 of 12



       11.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Dated: __________, 2018
 Houston, Texas October 09, 2018.
       Signed:                                       UNITED STATES BANKRUPTCY JUDGE

                                                      ____________________________________
                                                      DAVID R. JONES
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                12
